Exhibit 10.2

Clearside Biomedical, Inc.

Change in Control Equity Acceleration Plan

Section 1.Introduction.

The Clearside Biomedical, Inc. Change in Control Equity Acceleration Plan (the
“Plan”) is hereby established effective June 20, 2018 (the “Effective
Date”).  The purpose of the Plan is to provide for equity acceleration for
certain eligible employees of Clearside Biomedical, Inc. (the “Company”) upon
certain events in connection with an acquisition of the Company.      

For purposes of the Plan, the following terms are defined as follows:

(a)“Affiliate” means any “parent” or “subsidiary” of the Company as such terms
are defined in Rule 405 of the Securities Act of 1933, as amended.  The Plan
Administrator shall have the authority to determine the time or times at which
“parent” or “subsidiary” status is determined within the foregoing definition.

(b)“Board” means the Board of Directors of the Company or the Compensation
Committee of the Board of Directors of the Company.

(c)“Cause” has the meaning ascribed to such term in the Equity Plan.

(d)“Change in Control” has the meaning ascribed to such term in the Equity
Plan.  Once a Change in Control has occurred, no future events shall constitute
a Change in Control for purposes of the Plan.  

(e)“Closing” means the initial closing of the Change in Control as defined in
the definitive agreement executed in connection with the Change in Control.  In
the case of a series of transactions constituting a Change in Control, “Closing”
means the first closing that satisfies the threshold of the definition for a
Change in Control.

(f)“Code” means the Internal Revenue Code of 1986, as amended.

(g)“Company” means Clearside Biomedical, Inc. or, following a Change in Control,
the surviving Entity resulting from such event.

(h)“Continuous Service” has the meaning ascribed to such term in the Equity
Plan.

(i)“Covered Period” means the period commencing immediately prior to the Closing
of a Change in Control and continuing through the date that is twelve (12)
months following the Closing of a Change in Control.

(j)“Covered Termination” means an employee’s Involuntary Termination that occurs
within the Covered Period.  For such purposes, if the event giving rise to an
employee’s right to resign as a result of a Constructive Termination arises
within the Covered Period, and the employee’s resignation occurs not later than
thirty (30) days after the expiration of the Company’s thirty-day cure period,
such termination shall be a Covered Termination.  

 

--------------------------------------------------------------------------------

 

(k)“Eligible Employee” means an active employee of the Company who meets all the
requirements to be eligible to receive Plan benefits as set forth in Section 2.

(l)“Employment Agreement” means any individual employment offer letter, contract
or agreement that an Eligible Employee has with the Company or any of its
Affiliates.

(m)“Entity” means a corporation, partnership, limited liability company or other
entity.

(n)“Equity Plan” means the Company’s 2016 Equity Incentive Plan, as it may be
amended from time to time.

(o)“Individual Severance Arrangement” means any Employment Agreement providing
for severance benefits to an Eligible Employee or any other severance
arrangement between the Eligible Employee and the Company other than the Plan.

(p)“Involuntary Termination” means the termination of the Eligible Employee’s
Continuous Service by the Company or any of its Affiliates without Cause and
other than as a result of death or disability, which constitutes a “separation
from service” (as defined under Treasury Regulation Section 1.409A-1(h) without
regard to any alternative definition thereunder).

(q)“Plan Administrator” means the Board prior to the Closing and the
Representative upon and following the Closing.

(r)“Representative” means one or more members of the Board or other persons or
Entities designated by the Board prior to or in connection with a Change in
Control that will have authority to administer and interpret the Plan upon and
following the Closing as provided in Section 5(a).

Section 2.Eligibility For Benefits.

(a)Eligible Employee.  An employee of the Company is eligible to participate in
the Plan and will be treated as an Eligible Employee if (i) such employee is not
an executive officer of the Company (as that term is defined in Section 16 of
the Securities Exchange Act of 1934, as amended from time to time and Rule 16a-1
thereunder); and (ii) such employee remains in Continuous Service with
the  Company or any of its Affiliates through immediately prior to the Closing
of the Change in Control (or such employee has an Involuntary Termination
immediately prior to the Closing of the Change in Control).  The determination
of whether an employee is an Eligible Employee shall be made by the Plan
Administrator, in its sole discretion, and such determination shall be binding
and conclusive on all persons.

(b)No Change.  This Plan does not supersede the terms of any Individual
Severance Arrangement.  

Section 3.Amount Of Benefit.

(a)Accelerated Vesting of Stock Awards.  Benefits under the Plan shall be
provided to an Eligible Employee as follows:

(1)To the extent not previously vested: (A) the vesting and exercisability of
all outstanding time-based stock options to purchase the Company’s common stock
that are held by the Eligible Employee on such date shall be accelerated in
full, (B) any time-based reacquisition or repurchase rights held by the Company
in respect of common stock issued pursuant to any other stock award granted

2

 

--------------------------------------------------------------------------------

 

to the Eligible Employee by the Company shall lapse in full, and (C) the vesting
of any other time-based stock awards granted to the Eligible Employee by the
Company, and any issuance of shares triggered by the time-based vesting of such
stock awards, shall be accelerated in full, in each case effective as of (x) if
such options or stock awards are not assumed or substantially equivalent awards
are not substituted by the acquiring or succeeding corporation in the Change in
Control, immediately prior to the Closing of a Change in Control and (y) if such
options or stock awards are assumed or substantially equivalent awards are
substituted by the acquiring or succeeding corporation in the Change in Control,
immediately upon the Eligible Employee’s Covered Termination.  In addition, with
respect to any performance based vesting award held by the Eligible Employee
that has vesting levels depending upon the level of performance, upon such
events vesting acceleration shall occur with respect to the number of shares
subject to the award as if the applicable performance criteria had been attained
at a 100% level.  

(2)In order to give effect to the intent of the foregoing provision,
notwithstanding anything to the contrary set forth in the Eligible Employee’s
stock award agreements or the stock incentive or equity incentive plan or
arrangement under which such stock award was granted that provides that any then
unvested portion of the award will immediately expire upon the Eligible
Employee’s termination of service, no unvested portion of the Eligible
Employee’s stock award shall generally terminate any earlier than the effective
date of the acceleration of vesting set forth in Section 3(a)(1); provided,
however that after giving effect to the vesting acceleration provisions set
forth above, the Eligible Employee’s stock awards shall remain subject to
earlier termination in connection with a Change in Control or a Corporate
Transaction (as each term is defined in the Equity Plan) in which the Eligible
Employee’s stock award is not assumed, substituted or continued by the acquiring
or surviving entity.

(b)Additional Benefits.  Notwithstanding the foregoing, the Company may, in its
sole discretion, provide benefits to employees who are not Eligible Employees
(“Non-Eligible Employees”) chosen by the Plan Administrator, in its sole
discretion, and the provision of any such benefits to a Non-Eligible Employee
shall in no way obligate the Company to provide such benefits to any other
Non-Eligible Employee, even if similarly situated.  If benefits under the Plan
are provided to a Non-Eligible Employee, references in the Plan to “Eligible
Employee” (and similar references) shall be deemed to refer to such Non-Eligible
Employee.

(c)Parachute Payments.  The following provisions shall not supersede any
provisions to the contrary provided under any Individual Severance Arrangement,
if applicable:

(1)Any provision of the Plan to the contrary notwithstanding, if any payment or
benefit an Eligible Employee would receive from the Company pursuant to the Plan
or otherwise (“Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
such Payment will be equal to the Reduced Amount (defined below).  The “Reduced
Amount” shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment being subject to the Excise Tax or (y) the largest
portion, up to and including the total, of the Payment, whichever amount, after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in the Eligible Employee’s receipt, on an after-tax
basis, of the greater economic benefit notwithstanding that all or some portion
of the Payment may be subject to the Excise Tax.  If a reduction in payments or
benefits constituting “parachute payments” is necessary so that the Payment
equals the Reduced Amount, reduction shall occur in the manner that results in
the greatest economic benefit for the Eligible Employee.  If more than one
method of reduction will result in the same economic benefit, the items so
reduced will be reduced pro rata.

(2)In the event it is subsequently determined by the Internal Revenue Service
that some portion of the Reduced Amount as determined pursuant to clause (x) in
the preceding paragraph

3

 

--------------------------------------------------------------------------------

 

is subject to the Excise Tax, the Eligible Employee agrees to promptly return to
the Company a sufficient amount of the Payment so that no portion of the Reduced
Amount is subject to the Excise Tax.  For the avoidance of doubt, if the Reduced
Amount is determined pursuant to clause (y) in the preceding paragraph, the
Eligible Employee will have no obligation to return any portion of the Payment
pursuant to the preceding sentence.

(3)Unless the Eligible Employee and the Company agree on an alternative
accounting firm, the accounting firm engaged by the Company for general tax
compliance purposes as of the day prior to the effective date of the Change in
Control shall perform the foregoing calculations.  If the accounting firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting the Change in Control, the Company shall appoint a
nationally recognized accounting firm to make the determinations required
hereunder.  The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder.

Section 4.Transfer and Assignment.

The rights and obligations of an Eligible Employee under this Plan may not be
transferred or assigned without the prior written consent of the Company.  The
Plan shall be binding upon any entity or person who is a successor by merger,
acquisition, consolidation or otherwise to the business formerly carried on by
the Company without regard to whether or not such entity or person actively
assumes the obligations hereunder and without regard to whether or not a Change
in Control occurs

Section 5.Right to Interpret and Administer Plan; Amendment and Termination.

(a)Interpretation and Administration.  Prior to the Closing of a Change in
Control, the Board shall be the Plan Administrator and shall have the exclusive
discretion and authority to establish rules, forms, and procedures for the
administration of the Plan and to construe and interpret the Plan and to decide
any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
but not limited to, the eligibility to participate in the Plan and amount of
benefits paid under the Plan.  The rules, interpretations, computations and
other actions of the Board shall be binding and conclusive on all persons.  Upon
and after the Closing, the Plan will be interpreted and administered in good
faith by the Representative who shall be the Plan Administrator during such
period.  All actions taken by the Representative in interpreting the terms of
the Plan and administering the Plan upon and after the Closing will be final and
binding on all Eligible Employees.  Any references in this Plan to the “Board”
or “Plan Administrator” with respect to periods following the Closing of a
Change in Control shall mean the Representative.

(b)Amendment and Termination.  The Plan Administrator reserves the right to
amend or terminate the Plan or the benefits provided hereunder at any time in
its discretion.  In addition, the Plan will automatically terminate following
the satisfaction of all the Company’s obligations under the Plan.  

Section 6.No Implied Employment Contract.

The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ of the Company or (ii) to interfere with the right
of the Company to discharge any employee or other person at any time, with or
without cause, which right is hereby reserved.

4

 

--------------------------------------------------------------------------------

 

Section 7.Legal Construction.

This Plan is intended to be governed by and shall be construed in accordance
with the laws of the State of Delaware.

 

 

 

 

 

 

5

 